989 So. 2d 670 (2008)
Vincenzo TRAPANI and Linda Trapani, Appellants,
v.
WINN DIXIE STORES, INC., Appellee.
No. 4D07-3407.
District Court of Appeal of Florida, Fourth District.
July 30, 2008.
Rehearing Denied September 17, 2008.
Kenneth D. Cooper, Fort Lauderdale, for appellants.
Richard A. Sherman, Sr., of Law Offices of Richard A. Sherman, P.A., and C. Richard Fulmer, Jr., and Gary F. Baumann of Fulmer, LeRoy, Albee, Baumann & Glass, Fort Lauderdale, for appellee.
PER CURIAM.
Vincenzo and Linda Trapani appeal from a final summary judgment entered in favor of Winn Dixie Stores, Inc. The Trapanis' claim for personal injuries to Vincenzo and the consortium claim of his wife, Linda, arise from a slip and fall accident on the premises of Winn Dixie Stores. In moving for summary judgment, Winn Dixie Stores failed to file any affidavits or depositions in support of its motion for summary judgment and it failed to establish that there were no genuine issues of material fact. We therefore reverse the entry of the final summary judgment.
Reversed.
POLEN, FARMER and HAZOURI, JJ., concur.